Exhibit 10.4(A)

 

AGREEMENT

 

The parties hereto, Greenville Yacht Club and Cotton Club of Greenville, Inc.,
hereby mutually agree as follows:

 

1. By letter agreement dated December 29, 1992, the parties agreed that the
$50,000 previously paid by the Cotton Club as consideration for an option would
become unconditionally the Yacht Club’s property and that the remaining $250,000
(applicable to the first year’s dockage fees) would be conditioned upon the
Cotton Club of Greenville, Inc. fully obtaining all necessary permits from the
United States Corps of Engineers, and that should Cotton Club of
Greenville, Inc. be unsuccessful in obtaining any such permits that the
remaining $250,000 would be refunded and that the Dockage Agreement between the
parties would become null and void and of no further effect.

 

2. Also on December 29, 1992, Matthew B. Walker, as President of the Cotton Club
of Greenville, Inc. executed three promissory notes evidencing the terms of
payment of the remaining $250,000.

 

3. The parties hereto amend their agreement (including the promissory note dated
December 27, 1992, requiring payment of $83,333.33 plus interest on April 1,
1993) regarding the payment of the remaining $250,000 as follows:

 

a. The sum of $83,333.34 plus interest which was due and payable on January 9,
1993, and which was in fact paid on January 9, 1993, is unconditionally the
property of the Greenville Yacht Club, and specifically is not conditioned in
any way upon the acquisition of the requisite Corps of Engineers permits, or
anything else for that matter; and

 

--------------------------------------------------------------------------------


 

b. Payment of the second $83,333.33 plus interest accrued through April 1, 1993,
which was to be due and payable on April 1, 1993, shall not be due and payable
until July 1, 1993, the same time at which the third payment of $83,333.33 shall
be due and payable; and

 

c. The parties agree to suspend the accrual of interest from April 1, 1993, up
through and including July 1, 1993, on that promissory note dated December 29,
1992 that was previously due and payable on April 1, 1993.

 

4. In all other respects the agreement between the parties regarding the
interest rates payable on the notes and the other terms embodied in the notes
themselves will remain in full force and effect. Additionally, the retention of
the remaining $166,666.66 of the first year’s dockage fees, as well as the
dockage agreement itself, will remain contingent upon the acquisition by the
Cotton Club of Greenville, Inc. in obtaining its necessary United States Corps
of Engineers permits as originally set forth in the letter of December 29, 1992.

 

AGREED, this 2 day of April, 1993.

 

 

COTTON CLUB OF GREENVILLE, INC.

 

 

 

 

By:

/s/ [ILLEGIBLE]

Date: 4-2-93

 

 

 

 

GREENVILLE YACHT CLUB

 

 

 

 

By:

/s/ [ILLEGIBLE]

Date: 4-2-93

 

 

2

--------------------------------------------------------------------------------